Citation Nr: 0101219	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-13 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Entitlement to an effective date earlier than February 
17, 1998, for the assignment of a 70 percent disability 
evaluation for service-connected post-traumatic stress 
disorder (PTSD).

2. Entitlement to an effective date earlier than February 17, 
1998, for the assignment of a total disability evaluation 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Attorney Lance C. Harrington


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
December 1971.  

This appeal arises from an April 1999 rating decision of the 
White River Junction, Vermont, regional office (RO) which 
assigned a 70 percent disability evaluation for PTSD, 
effective from March 1999.  The veteran filed a notice of 
disagreement with respect to the effective date of the award 
in May 1999.  The statement of the case was issued in June 
1999.  The veteran's substantive appeal was received in July 
1999.  By a rating action dated in June 1999, the effective 
date of the assignment of the 70 percent disability rating 
for PTSD was changed to February 17, 1998.

This appeal also stems from a June 1999 rating action that 
granted the veteran a total disability evaluation based upon 
individual unemployability, effective from February 17, 1998.  
A notice of disagreement, with respect to the effective date 
of the award, was received in July 1999.  The statement of 
the case was issued in October 1999.  The veteran's 
substantive appeal was received in October 1999.

A videoconference hearing between Washington, DC, and White 
River Junction, Vermont, was held on December 1, 1999, before 
the undersigned Member of the Board of Veterans' Appeals 
(Board), who has been designated by the Chairman of the Board 
to conduct the hearing and render the final determination in 
this claim, pursuant to 38 U.S.C.A. § 7102 (West Supp. 2000).



FINDINGS OF FACT

1.  As neither a substantive appeal nor a request for an 
extension of the time for filing the substantive appeal was 
received in a timely manner, the March 1998 rating action 
that assigned a 50 percent disability evaluation for PTSD, 
effective the date of the initial claim for compensation, is 
final.

2.  The March 16, 1999 VA compensation examination served as 
an informal claim for an increased schedular rating for PTSD.  

3.  For the period prior to February 17, 1998, the veteran 
was service-connected for PTSD, evaluated as 50 percent 
disabling.

4.  For the period prior to February 17, 1998, the veteran's 
service-connected PTSD, considered in association with his 
educational attainment and occupational experience, did not 
preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Having failed to submit a timely substantive appeal, the 
March 1998 rating action that assigned a 50 percent schedular 
disability evaluation for PTSD, after granting service 
connection for that disorder, is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 
(2000).

2.  The criteria for an effective date earlier than February 
17, 1998, for the award of a 70 percent schedular rating for 
the service-connected PTSD have not been met.  
38 U.S.C.A. § 5110(a), (b)(2) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.157, 3.400(o), 4.132, Diagnostic Code 9411 
(2000).

3.  The criteria for an effective date earlier than February 
17, 1998, for the award of a total disability evaluation 
based upon individual unemployability have not been met.  38 
U.S.C.A. § 5110(a), (b)(2) (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.340, 3.400(o), 4.16 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran filed a claim for service connection for multiple 
conditions in February 1995.  In connection therewith, 
outpatient treatment records from the White River Junction VA 
Medical Center (VAMC) and the White River Junction Vet Center 
dated from October 1990 to March 1995 were associated with 
the claims folder.  Those records show that the veteran 
received routine evaluations and treatment for marital and 
psychiatric problems, to include complaints of anxiety, 
stress, and irritability.  A December 1994 treatment note 
from the White River Junction VAMC indicated that the veteran 
was suffering from PTSD. 

In a letter dated in April 1995, the veteran's therapist 
reported that the veteran had been seen periodically at the 
Vet Center since 1981.  He said the veteran was currently 
receiving treatment for PTSD on a weekly basis.  He stated 
the veteran suffered from nightmares and a suspiciousness of 
others.  The symptoms of his PTSD were also noted to include 
episodic depression, sleep disturbances, irritability, and 
trouble concentrating.  The therapist opined that the 
veteran's PTSD was the result of his experiences in Vietnam.

The veteran was afforded a VA psychiatric examination in May 
1995.  He described his military experiences (in-service 
stressors) in great detail.  Since his return from Vietnam, 
he said he had had a poor employment history.  He attributed 
his problems with maintaining employment to his symptoms of 
irritability, anxiety, and difficulty in relating to others.  
He reported seeking psychiatric treatment on a sporadic basis 
since 1976.  The veteran stated he was hospitalized for 
depression and anxiety in 1983, and that he had been granted 
Social Security disability benefits as a result of this 
illness.  However, he stated he "opted" to stop receiving 
the benefits because he felt that he had been mistreated by 
the Social Security Administration.  He gave a history of 
alcohol abuse prior to quitting in July 1994.

On mental status examination, the veteran appeared older than 
his stated age.  He was casually attired and normally 
groomed.  He was cooperative.  His speech was normal.  
Psychomotor activity was normal.  The veteran's thoughts were 
coherent without evidence of thought disorder.  His mood was 
depressed and somewhat anxious.  His affect was flat with 
very little range.  He denied homicidal or suicidal ideation 
and auditory or visual hallucinations.  The diagnosis was 
PTSD.  The veteran was assigned a 45 on the Global Assessment 
of Functioning (GAF) Scale.

Service connection for PTSD was initially denied by the RO in 
May 1996.  The RO held there was no credible supporting 
evidence that helped to establish that the veteran's alleged 
in-service stressors actually occurred.  The veteran appealed 
this decision.  

Exhaustive efforts were subsequently taken in order to verify 
the veteran's in-service stressors.  A report from the White 
River Junction VAMC dated in August 1997 was received during 
this period.  Therein, the veteran's treating psychologist 
reported seeing him for the past few years.  He said the 
symptoms of the veteran's PTSD included sleep disturbances, 
anxiety, hypervigilance, irritability, and nightmares.  
Noting that he worked as an independent contractor, the 
psychologist stated the veteran had not been very successful 
in retaining clients.  He indicated that the veteran's short 
temper had had caused his relationship with his main client 
to become very strained.  He said the veteran's interpersonal 
and occupational functioning was seriously impaired, and that 
his current score of the GAF scale
was 45.

By a rating action dated in March 1998, service connection 
for PTSD was granted.  A 50 percent disability rating was 
assigned.  The RO noted that the criteria for rating mental 
disorder had been revised during the pendency of the appeal 
(November 1996).  However, the RO found that the evidence of 
record did not support an evaluation in excess of 50 percent 
under either the "old" or "new" rating criteria.  The 
veteran was notified of the decision by a letter dated on 
April 4, 1998.  

A notice of disagreement with regard to the March 1998 
decision was received from the veteran, through the office of 
his attorney, on October 19, 1998.  They argued that a higher 
disability evaluation was warranted.  

At this time, the veteran and his attorney also raised a 
claim for a total disability evaluation based upon individual 
unemployability.  In an attached VA Form 21-8940, Veteran's 
Application For Increased Compensation Based on 
Unemployability, the veteran reported that he had not worked 
full-time since 1995.  He asserted his PTSD prevented him 
from obtaining and/or maintaining gainful employment.  He 
also indicated he was limited to a seventh grade education.

A Statement of the Case (SOC) on the issue of a disability 
evaluation in excess of 50 percent for PTSD was promulgated 
on December 21, 1998, and provided to both the veteran and 
his attorney.  The aforementioned SOC was accompanied by a 
cover letter which informed the veteran of the necessity to 
file his appeal within 60 days from the date the statement of 
the case was mailed (i.e., December 21, 1998) or within the 
remainder of the one-year time period from the letter 
notifying of the action that he had appealed.  He was advised 
that he could request more time to file his appeal.  He was 
further warned that his case would be closed if he did not 
respond within the prescribed period.  

In a letter dated on March 9, 1999, the RO informed the 
veteran's attorney that the criteria for evaluating PTSD had 
changed since the veteran's last VA psychiatric examination.  
As such, the RO said it was scheduling the veteran for a new 
disability compensation exam so the it could obtain a recent 
exam that covered the criteria needed to rate his disability.


Outpatient medical records from the White River Junction VAMC 
dated from September 1997 to February 1999 were associated 
with the claims folder.  Those records document that the 
veteran received evaluations and treatment for, but not 
limited, PTSD.  A December 1997 treatment note indicated that 
the veteran was seen for complaints of increased stress.  He 
said he had not had much work recently, and that his finances 
were poor.  He stated he continued to feel distant from his 
wife.  The veteran reported that he had yet to hear of a 
decision with respect to his PTSD claim.  He believed he 
might be forced to find a "regular job."  He said this 
worried him because of his tendency to lose his temper 
quickly.  Similar findings were made in January 1998.  

On February 17, 1998, the veteran reported that he had given 
up his license to work as an independent contractor.  He 
intimated that this decision had been prompted by the lack of 
work he had been able to get in recent months and because his 
truck was going to be repossessed.  He said he felt 
discouraged and demoralized.  Citing his history of having 
over 50 jobs since his service discharge, his recent failed 
business, and his age, the veteran stated he was very 
skeptical as to whether he would be able obtain and hold a 
job.  He said he was experiencing increased irritability, 
mistrustfulness, sleep disturbances, and occasional 
nightmares.  Subsequent treatment records show that the 
veteran was seen for similar complaints.

The veteran was afforded a VA PTSD examination on March 16, 
1999.  He complained that he could not get along with people.  
He said he suffered from nightmares, a quick temper, and 
depression.  He stated he was unable to "get along" with 
his wife and children.  He also endorsed intrusive memories, 
a detachment and estrangement from others, an exaggerated 
startle response, hypervigilance, panic attacks, and a mild 
impairment in his ability to concentrate.  There was no 
evidence of impaired thought process, hallucinations, or 
delusions.  The veteran reported occasional suicidal ideation 
but denied intent or plan.  He denied homicidal ideation.  He 
was capable of maintaining minimal personal hygiene.  He did 
not describe obsessive or ritualistic behavior.  His speech 
was clear and goal-directed.  The veteran described a 
chronically depressed mood.  He also reported problems with 
impulse control, indicating a tendency to break objects when 
he became angry.  

The assessment was PTSD.  The veteran was assigned a 45 on 
the GAF Scale.  The examiner stated that this score 
represented a major impairment of multiple areas of life-
functioning.  In this regard, the examiner said the veteran 
continued to experience severe disturbances in his ability to 
have interpersonal interactions, which impaired his ability 
to lead a normal social/family life as well as his ability to 
interact in necessary ways to maintain employment.

By a rating action dated on April 21, 1999, the 50 percent 
disability evaluation assigned to PTSD was increased to 70 
percent, effective from March 16, 1999.  The RO indicated the 
symptomatology for a 70 percent rating, but no greater, was 
warranted under the "new" rating criteria.  The RO said the 
effective date of March 16, 1999 had been chosen because that 
was the date when it was first factually ascertainable that 
the symptoms of the veteran's condition had manifested to a 
sufficient degree to support the higher rating.  The 50 
percent rating would be effective from February 1995.  The 
veteran was apprised of this decision in a letter dated April 
22, 1999.  Therein, he was asked whether he was satisfied 
with this action and whether he intended to withdraw his 
appeal.

In May 1999, the veteran's attorney filed a notice of 
disagreement with the April 1999 rating action.  He asserted 
the effective date for the 70 percent rating should have been 
February 1995.  He said the veteran's current claim was not a 
claim for an increased rating.  He contended that the veteran 
had appealed the initial rating of his PTSD (e.g., the March 
1998 rating action), that the March 1998 decision had never 
become final, and that application of 38 C.F.R. 3.400(o)(2) 
was therefore inappropriate.  He stated the veteran's claim 
stemmed from his original claim for service connection.  The 
veteran's attorney cited Fenderson v. West, 12 Vet.App. 119 
(1999) to support his argument a claim for an increased 
rating and a dissatisfaction with an initial rating decision 
were inherently different.  He said 
38 C.F.R. 3.400 and 3.400(b) were the controlling regulations 
in determining the effective date of the 70 percent 
disability rating assigned to the veteran's PTSD.

With regard to the claim for a total disability evaluation 
based upon individual unemployability, the attorney asserted 
the evidence of record clearly supported the veteran's claim.  
He stated 38 C.F.R. § 4.16(c) provided that a total 
disability evaluation based upon individual unemployability 
could be granted when a service-connected mental disability 
was rated at 70 percent and there was evidence that the 
veteran was incapable of securing substantially gainful 
employment.  Acknowledging that 38 C.F.R. § 4.16(c) had been 
removed from the regulation in November 1996, the attorney 
argued that the veteran's claim had been pending since 
February 1995 and, therefore, the more favorable rating 
criteria had to be considered and applied.

The veteran's post-service employment history was outlined 
along by his attorney.  There was also a copy of the 
veteran's Social Security Administration earnings record and 
copies of his 1995, 1996, and 1997 Schedule SE, Self-
Employment Tax.  Of note, tax documents for 1997 reveal that 
the veteran earned $6,393.  Reports from the veteran's 
treating psychologist and R.F. Thiesen, Ph.D., were also 
attached to the attorney's statement.  Both of these 
psychologists indicated that the veteran had been rendered 
unemployable as a result of his PTSD, and that this level of 
disability had existed since 1995.  Dr. Thiesen noted, 
however that his initial evaluation of the veteran did not 
take place until September 1998.

In June 1999, the RO granted the veteran a total disability 
evaluation based upon individual unemployability, effective 
from February 17, 1998.  The RO stated the evidence showed 
that the veteran been a self-employed private contractor 
since 1992, but that, on February 17, 1998, he gave up his 
license.  Considering his level of education and work 
experience, the RO found that veteran's PTSD prevented him 
from securing or following a substantially gainful 
occupation.  It was further determined that a "staged 
rating" should be applied in the evaluation of the veteran's 
service-connected PTSD.  In this regard, the RO held a 50 
percent disability rating would be assigned from February 
1995 and a 70 percent disability rating would be assigned 
from February 17, 1998.  The RO stated the veteran's decision 
to give up his contractor's license on that date supported 
the grant of a 70 percent evaluation under to the "old" 
rating criteria (i.e., the rating criteria in effect prior to 
November 1996).  Prior to that time, the veteran was noted to 
have had income as a private self-employed contractor.  A SOC 
was issued to the veteran in June 1999.  The SOC contained a 
citation to 38 C.F.R. § 3.400.

A personal hearing between the veteran and the undersigned 
was conducted via videoconference technology in December 
1999.  He asserted the evidence of record clearly established 
that the symptoms of his PTSD had rendered him unemployable, 
and that this level of disability had been continuous since 
he filed his claim for service connection in 1995.  
Recognizing that he had worked as independent contractor up 
until 1998, the veteran stated that his income during this 
period was barely above the poverty line.  Moreover, without 
his wife's assistance in handling the business end of the 
business, he maintained he would have been unable to operate 
his company.  The veteran reported he decided to turn in his 
contractor's license in February 1998 because he was no 
longer able to find any work.  He said his short temper, 
belligerent personality, and disdain for authority had caused 
all his previous clients to reject his bids for work.  In 
other words, he contended his PTSD prevented him maintaining 
a positive business relationship with his clients.  His wife 
also testified that the veteran's temper and irritability had 
had an adverse impact on their business.

II.  Analysis

A.  Finality of March 1998 Rating Action

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (2000).  
Ordinarily, the notice of disagreement must be filed within 
one year from the date of mailing of the notice of the result 
of the initial review or determination.  38 U.S.C.A. § 
7105(b)(1) (West 1991); 38 C.F.R. 
§ 20.302(a) (2000).


Thereafter, a statement of the case is to be prepared unless 
the benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1) (West 1991).  A claimant must file the substantive 
appeal within 60 days from the date the statement of the case 
is mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(2000).  

An extension of the 60 day-period for 
filing a Substantive Appeal, or the 60-
day period for responding to a 
Supplemental Statement of the Case when 
such a response is required, maybe 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the 
Supplemental Statement of the Case.  The 
request for extension must be filed with 
the Department of Veterans Affairs office 
from which the claimant received notice 
of the determination being appealed, 
unless notice has been received that the 
applicable records have been transferred 
to another Department of Veteran's 
Affairs office.  A denial of a request 
for extension may be appealed to the 
Board.

38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.303 
(2000).  

VA regulations require that this substantive appeal consist 
of either a VA Form 1-9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (2000).  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, the 
claimant is statutorily barred from appealing the RO 
decision.  Roy v. Brown, 5 Vet.App. 554 (1993).  See also YT 
v. Brown, 9 Vet.App. 195 (1996).

In this case, the RO notified the veteran of the March 1998 
rating decision, which assigned a 50 percent disability 
evaluation for PTSD, by means of a letter dated on April 4, 
1998.  The one-year appeals period would therefore have 
expired one year after "the date of mailing of the notice of 
the result of the initial review or determination." 38 
U.S.C.A. § 7105(b)(1) (West 1991). 

A statement of the case on the issue of entitlement to a 
disability evaluation in excess of 50 percent for service-
connected PTSD was mailed to the veteran and his attorney on 
December 21, 1998.  As noted above, a claim must be perfected 
by the filing of a substantive appeal within 60 days after 
the mailing of a statement of the case or the remainder of 
the one-year period after the mailing of notice of the 
initial determination, whichever is longer.  Therefore, the 
one-year appellate period, which expired on April 4, 1999, 
governed as the appeals period within which the veteran was 
required to perfect his appeal.  The veteran and his attorney 
were both made aware of this deadline.  However, nothing that 
could be construed as a timely substantive appeal with regard 
to this issue was received.  There is also no evidence of 
record that establishes that the veteran submitted a timely 
written request for an extension of time to file his 
substantive appeal with regard to the rating action.  See 38 
C.F.R. § 20.303 (2000).

A determination on a claim by the agency of original 
jurisdiction of which a claimant is properly notified is 
final if an appeal is not filed as prescribed in Department 
regulations.  38 U.S.C.A. § 7105 (c) (West 1991).  As 
discussed above, the veteran failed to file a timely 
substantive appeal with respect to the March 1998 rating 
action that assigned a 50 percent disability evaluation for 
PTSD.  The March 1998 rating decision therefore became final 
a year after mailing of notification to him of the decision.  
38 C.F.R. §§  3.104, 20.302 (2000).

The Board recognizes that the RO does not appear to have 
considered the issue of whether a timely substantive appeal 
was received with respect to the March 1998 rating action 
that assigned a 50 percent disability rating for PTSD.  In 
this regard, the Board notes that it may consider arguments, 
sub-issues, statutes, regulations, or judicial analyses which 
have not been considered by the RO, if a claimant will not be 
prejudiced by our action. Furthermore, whether the Board must 
remand an appeal to the RO to cure a deficiency in the 
statement of the case relating to the summary of evidence, 
the citation of statutes and regulations, or the summary of 
the reasons for the RO's decision will depend upon the 
circumstances of the individual case.  VAOPGCPREC 16-92 (July 
24, 1992).  In Bernard v. Brown, 4 Vet.App. 384, 394 (1993), 
the Court cited to VAOPGCPREC 16-92 in holding, "As with all 
of its decisions, a BVA decision that a claimant will not be 
prejudiced by its deciding a question or questions not 
addressed by the [RO] must be supported by an adequate 
statement of reasons or bases."

With respect to the present appeal, the Board finds that 
proceeding to a decision without remanding to the RO for an 
analysis as to whether a timely substantive appeal was 
received does not prejudice the veteran.  In reaching this 
conclusion, the Board notes that, in his May 1999 notice of 
disagreement, the veteran's attorney specifically argued that 
the March 1998 rating action, which granted service 
connection for PTSD and assigned a 50 percent disability 
rating, had never become final.  He contended that the RO 
needed to consider the veteran's claim for a higher 
disability evaluation as component of his original claim 
rather than a claim for an increased disability evaluation.  
In other words, the veteran's attorney was aware of the law 
and regulations pertaining to the finality of rating actions 
and the need to file a timely substantive appeal.  

Therefore, under the circumstances of this case, and after 
careful review of the record, the Board can find no reason 
that a remand of the veteran's appeal, for consideration by 
the RO as to whether a timely substantive appeal was received 
with respect to the March 1998 rating action, would be 
judicially expedient or otherwise result in a different 
finding than that reached previously by the RO.  Thus, such a 
remand would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  The 
Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet.App. 203, 207; Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).


B.  Earlier Effective Date

The assignment of effective dates for increased evaluations 
is governed by 
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 38 C.F.R. § 
3.400 (2000).  The statute provides, in pertinent part, that 
the effective date of an evaluation and award of compensation 
based upon an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a).  The effective date of 
increased compensation will be the earliest date on which it 
is factually ascertainable that an increase in disability had 
occurred, provided a claim for increase is received within 
one year from such date; otherwise, the effective date will 
be the date of VA receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b)(2); 38 C.F.R. § 3.400(o).

1.  70 Percent Disability Rating for PTSD

Here, the record shows that the veteran was afforded a VA 
psychiatric examination on March 16, 1999.  This examination 
was conducted for the purpose of evaluating the veteran's 
service-connected PTSD under a set of rating criteria that 
had not been in effect when he was last examined.  A report 
of a examination or hospitalization by VA will be accepted as 
an informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  38 C.F.R. § 
3.157.  The receipt of the report of the March 16, 1999 
psychiatric examination therefore constituted a claim for an 
increased evaluation of the veteran's service-connected PTSD.  
In this regard, the Board notes that the earliest date 
permissible for an increased rating would have been March 16, 
1998, assuming that an increase in disability would have been 
shown on that date.  See 38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o)

The Board has reviewed the record, noting that the RO has 
found that the veteran was entitled to a 70 percent 
disability evaluation between the period from March 16, 1998 
to March 16, 1999.  The regulations pertaining to rating 
psychiatric disabilities are set forth, in pertinent part, 
below:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and  hygiene; 
difficulty in adapting to stressful  
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. 70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

38 C.F.R. § 4.132. Diagnostic Codes 9201 to 9440 (2000).

With these criteria in mind, the Board is unable persuasive 
evidence in the record that a 70 percent rating for PTSD was 
warranted prior to March 16, 1999.  For example, during the 
period between March 16, 1998 and March 16, 1999, there is no 
evidence that the veteran routinely displayed symptoms of 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
or an inability to establish and maintain effective 
relationships.  Simply put, with the exception of there being 
evidence that he experienced some difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), none of the symptoms required to evaluate the 
veteran's PTSD as 70 percent disabling were present.

Notwithstanding the foregoing, the Board notes that the RO 
initially assigned a 70 percent disability rating for PTSD 
from the date of the March 1999 VA examination (the date of 
claim), but that, in applying the rating criteria in effect 
prior to November 1996, it subsequently revised the effective 
date of the increased evaluation to February 17, 1998.  
Although the basis for so doing is not entirely clear to the 
Board, such favorable action which benefited the veteran will 
not be disturbed.  Under the facts presented in this case, 
March 16, 1998 represented the earliest date permissible for 
an increased evaluation, assuming again that the criteria for 
such higher rating were met.  Clearly there is no legal 
support for a finding of an effective date for increase 
earlier than February 17, 1998, the date selected by the RO, 
and the veteran's claim in this regard is without merit.


2.  Total Disability Evaluation

As referenced above, the effective date of an increase in 
disability compensation is the earliest date as of which it 
is factually ascertainable that an increase in disability has 
occurred if a claim is received within one year of such date.  
Otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).  The veteran's claim for a 
total disability evaluation based upon individual 
unemployability was received in October 19, 1998.  The 
earliest date permissible for a total disability evaluation 
based upon individual unemployability would have been October 
19, 1997.  Thus, as the RO assigned the veteran's total 
disability evaluation based upon individual unemployability 
to be effective from February 17, 1998, the question before 
the Board is whether a total disability evaluation based upon 
individual unemployability was warranted for the period 
between October 19, 1997 and February 17, 1998.

Total ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16 (2000).  

The record shows that, for the period between October 19, 
1997 and February 17, 1998, the veteran was in receipt of a 
50 percent disability rating PTSD.  The veteran was not 
service-connected for any other disabilities.  Thus, during 
period in question, the basic schedular criteria set forth in 
38 C.F.R. § 4.16(a) had not been met.  Nevertheless, the 
Board must consider 38 C.F.R. § 4.16(b), which permits such 
rating on an extra-schedular basis.

In determining whether the veteran is entitled to a total 
disability evaluation based upon individual unemployability 
rating, neither his non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet.App. 361 (1993).  For a veteran to prevail on a claim 
based upon unemployability on an extra-schedular basis, it is 
necessary that the record reflect some factor which places 
his case in a different category than other veterans with an 
equal schedular rating.  Id.  Furthermore, the question is 
whether the veteran is capable of performing physical and 
mental acts required by employment, not merely whether the 
veteran is able to find employment.  Id.

A review of the record reveals that the veteran has a 7th 
grade education.  In addition he was paid VA education 
benefits in 1979 and 1980 for training towards obtaining his 
G.E.D. certificate.  The evidence during the period from 
October 1997 to February 1998 shows that the veteran worked 
as a self-employed private contractor.  Tax documents 
disclose that the veteran earned over $6,000 in 1997.  The 
Board fully acknowledges that this declared income placed the 
veteran around the poverty level for a single individual.  At 
the same, it must be recognized that the adverse impact on 
employability caused by PTSD was recognized by the assignment 
of a 50 percent rating.  It is also recognized that a private 
and VA psychologist opined that the veteran's PTSD had 
rendered him unemployable since 1995.  However, on February 
17, 1998, the veteran indicated that his decision to give up 
his license to work as an independent contractor was prompted 
by their having been little work in recent months and the 
impending repossession of his truck.  Similarly, the veteran 
reported in December 1997 that he had not had much work 
recently, that his finances were poor, and that he was giving 
consideration to looking for a "regular job."  There was no 
finding at either time that the veteran's PTSD had been the 
sole factor in his decision to give up his contractor's 
license or his ability to find work.  Nor is there any 
objective evidence, other than the assertions of the veteran 
and his wife, that the veteran's business failure was due 
solely to PTSD.  In other words, while the veteran's PTSD 
clearly had an adverse impact on his ability to obtain and 
retain employment, there is also evidence establishing that 
the veteran wanted to work but that exigent circumstances, to 
include a lack of job offers and financial problems, also 
prompted him to give up his contractor's license.

The Board therefore finds that there is sufficient evidence 
that the veteran's service-connected PTSD did not prevent all 
substantially gainful employment for which he was otherwise 
qualified by reason of his education and work experience.  
Accordingly, the veteran did not meet the extraschedular 
requirement for individual unemployability for the period 
between October 19, 1997 and February 17, 1998.



ORDER

Entitlement to an effective date earlier than February 17, 
1998, for the assignment of a 70 percent schedular disability 
evaluation for service-connected post-traumatic stress 
disorder (PTSD) is denied.

Entitlement to an effective date earlier than February 17, 
1998, for the assignment of a total disability evaluation 
based upon individual unemployability is denied.



		
	N .R. ROBIN
	Member, Board of Veterans' Appeals

 

